Citation Nr: 0908993	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Baltimore, 
Maryland.  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

VA's duty to assist includes the verification of claimed 
stressors, in circumstances where sufficient information has 
been provided by the Veteran.  In this case, he claims to 
have witnessed certain stressful events during active duty, 
that caused his currently-diagnosed PTSD.  

Although he has identified several stressors, the Board finds 
that only two contain sufficient detail to warrant 
verification at this time, including (i) in January or 
February 1968, during the TET offensive, while attached to 
the Headquarters and Headquarters Battery (HHB), Division 
Artillery, 1st Cavalry Division (Air Mobile), and located in 
Phu Bai just outside of Hue, there were incoming rockets and 
mortars which made him fear for his life, and (ii) in August 
1967, though he was located at Landing Zone (LZ) Two Bits, 
they would go to LZ English to obtain fuel and ammunition; 
when they were just outside LZ English (located in the Binh 
Dinh Province) an ammo dump exploded.

The Board notes that in February 2005, the Veteran submitted 
a PTSD stressor development worksheet.  He claimed that while 
serving in Vietnam with the HHB, Division Artillery, 1st 
Calvary Division, from 1967-1968, he was exposed to rocket 
and mortar attacks, and small arms enemy gunfire.  In 
December 2005, the RO contacted the U.S. Armed Services 
Center for Unit Records Research (CURR) (now called U.S. Army 
& Joint Services Records Research Center (JSRRC)), to verify 
the Veteran's allegations. CURR, only researching the time 
period through 1967, was unable to verify these alleged 
stressors.  Since this response, the Veteran has been able to 
narrow down the time period that he was exposed to these 
attacks. 

As the Veteran has now alleged that he was exposed to 
incoming rockets and mortar attacks in January and February 
1968, the Board finds that the JSRRC must again be contacted 
and asked to obtain the unit records for the HHB, Division 
Artillery, 1st Cavalry Division (Air Mobile), for the period 
of January to February 1968, to determine whether it was 
subjected to incoming rockets and/or motor attacks during 
that time period. 

The RO should also attempt to verify the Veteran's other 
claimed stressor through all available sources, such as 
research of unit histories and contacting the JSRRC.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimants own 
personal involvement, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (independent evidence of the 
occurrence of a stressful event implies the Veteran's 
personal exposure).  

If and only if the Veteran's stressors are verified, he 
should then be provided another VA psychiatric examination to 
determine whether his PTSD diagnosis is linked to any of the 
verified stressors. The Board recognizes that an April 2005 
VA examiner diagnosed the Veteran with PTSD linked to 
service.  However, as the examiner's diagnosis was based on 
history provided by the Veteran and not a verified stressor, 
the diagnosis does not conform to the requirements set forth 
in 38 C.F.R. § 3.304(f) (2008).

Accordingly, the case is REMANDED for the following actions:

1. Contact the JSRRC located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 and 
request a search of the unit history for 
the Headquarters and Headquarters Battery 
(HHB), Division Artillery, 1st Cavalry 
Division (Air Mobile), for the period of 
January through February 1968, and August 
1967, to determine if any of the above 
listed stressors occurred.  

2.  Only in the event that one of the 
stressors is verified, schedule the 
Veteran for a VA psychiatric examination 
in order to ascertain whether his PTSD is 
related to the stressor identified. 

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the last supplemental 
statement of the case. 

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

